Edward J. Nell v. Commissioner.Nell v. CommissionerDocket No. 108308.United States Tax Court1942 Tax Ct. Memo LEXIS 35; 1 T.C.M. 230; T.C.M. (RIA) 42653; December 16, 19421942 Tax Ct. Memo LEXIS 35">*35  C. J. Milliron, Esq., 518 Fidelity Bldg., Los Angeles, Calif., for the petitioner. Frank T. Morner, Esq., for the respondent.  ARUNDELLMemorandum Opinion ARUNDELL, Judge: This proceeding was instituted to test the correctness of respondent's determination of deficiencies for the years 1937 and 1938 in the respective amounts of $3,987.46 and $2,432.31. The primary questions are the taxability of a citizen of the United States domiciled in the Philippine Islands on income having its source in that possession and, further, whether the income may be returned on a community property basis. The parties have filed an agreed statement of facts and have settled some of the questions originally in controversy. The closing paragraph of the stipulation reads as follows: IT IS FURTHER STIPULATED that there is now pending before the Board of Tax Appeals the petition of Edward J. Nell, petitioner herein, in Docket No. 107,448, and that the issues in this case are identical with those in Docket No. 108,308; and that petitioner and respondent herein agree that the final decision in the case of Docket No. 107,448 shall determine the liability of the petitioner in the present case and the taxes for1942 Tax Ct. Memo LEXIS 35">*36  the years 1937 and 1938 will be determined under Rule 50 in accordance with the final decision in said case. Under date of November 6, 1942, our Memorandum Findings of Fact and Opinion was entered in Docket No. 107,448, referred to in the above quoted paragraph of the stipulation. This proceeding, as agreed to by the parties, will be disposed of in accordance with the conclusions arrived at by us in Docket No. 107,448. Decision will be entered under Rule 50.